Citation Nr: 1241267	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  05-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for Diabetes Mellitus, Type II, claimed as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide exposure.

4.  Entitlement to service connection for vagotomy.

5.  Entitlement to service connection for heart disease, claimed as secondary to the Diabetes Mellitus, Type II.

6.  Entitlement to service connection for strokes, claimed as secondary to the Diabetes Mellitus, Type II.

7.  Entitlement to service connection for hypertension, claimed as secondary to the Diabetes Mellitus, Type II.

8.  Entitlement to service connection for kidney disease, claimed as secondary to the Diabetes Mellitus, Type II.

9.  Entitlement to service connection for a vascular disease, claimed as secondary to the Diabetes Mellitus, Type II.

10.  Entitlement to service connection for neuropathy, claimed as secondary to the Diabetes Mellitus, Type II.

11.  Entitlement to service connection for residuals of a shrapnel wound of the back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1953.  He also claims that he had another period of active service from April 1966 to April 1967, but this additional period of service has not been verified.


This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2004 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since, however, the Veteran resides in Florida, the local RO in St. Petersburg, Florida, has jurisdiction and is the office that certified his appeal to the Board.

The Board has previously remanded these claims to the RO via the Appeals Management Center (AMC) in June 2009, November 2010, and August 2011, for further development and consideration, including in an attempt to verify the Veteran's alleged second period of active duty service.

The Board also has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no probative (meaning competent and credible) evidence of record confirming the Veteran has a current disability related to a vagotomy, or a disability related to a shrapnel wound of the back, or that he has had these alleged conditions at any point since filing these claims.

2.  He did not have verified service in Vietnam during the Vietnam era.

3.  The preponderance of the competent and credible evidence does not show that his Type II Diabetes Mellitus, hypertension, prostate cancer, heart disease, peripheral neuropathy/neuropathy, strokes, kidney disease, or vascular disease initially manifested during a period of active duty service.  Nor does the evidence show that any of these diseases are the results of any event, disease, or injury during his active duty service, including his alleged exposure to an herbicide like the dioxin in Agent Orange, or otherwise related or attributable to his service or caused or made chronically worse by a disability related to his service.


CONCLUSIONS OF LAW

Type II Diabetes Mellitus, hypertension, prostate cancer, heart disease, peripheral neuropathy/neuropathy, strokes, kidney disease, vascular disease, a disability related to a vagotomy, and a disability related to a shrapnel wound of the back were not incurred in or aggravated by his military service, may not be presumed to have been, and are not proximately due to, the result of, or being aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA had duties to notify and assist this Veteran in substantiating these claims for VA benefits upon receipt of his complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To this end, VA had to inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then  readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, a letter dated in March 2003 was sent to the Veteran prior to the January 2004 rating decision on appeal, i.e., in the preferred sequence.  The letter informed him of the type of information and evidence required to substantiate his claims for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  Additional notice was provided in letters dated in August 2004, February 2005, October 2009, January 2011, and October 2011, including as to the "downstream" disability rating and effective date elements of these claims.  See Dingess/Hartman, supra.  The claims since, and most recently, were readjudicated in a September 2012 SSOC, so have been reconsidered since providing all required notice.  Thus, although some of this notice was not provided prior to the initial adjudication of the claims, rather, not until after, the reconsideration of these claims since providing all required notice rectifies ("cures") the timing defect in the provision of this notice.  See again Mayfield IV and Prickett, supra.

So he has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), service personnel records (SPRs), private medical records as identified by him, and VA treatment records.  Moreover, as discussed in greater detail below, the Board has determined that he has not submitted or identified competent and credible evidence etiologically linking his currently diagnosed diabetes mellitus, prostate cancer, peripheral neuropathy or neuropathy in any other guise, heart disease, strokes, hypertension, kidney disease, and vascular disease to a period of qualifying active service, and does not have current disabilities as residuals of his vagotomy or a shrapnel wound of the back.  Thus, the Board finds it unnecessary to remand his claims for a VA examination and nexus opinion.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also has repeatedly remanded these claims in an attempt to verify his alleged second period of active duty service from 1966 to 1967.  But after repeated attempts, most recently in October 2011, this additional period of service could not be verified by the National Personnel Records Center (NPRC), which is a military records repository, and no SPRs or STRs could be located relating to this additionally claimed period of service.  Pursuant to the Board's remands, the AMC sent several letters to him asking that he submit copies of his dog tags and his flight log book, which he has previously stated are in his possession, in an attempt to verify this alleged additional period of service.  He was also asked to submit medical records of physical examinations from his employer.  He has not responded to these requests and has not submitted copies of these items.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claims, he must cooperate with VA's efforts to assist him).  Thus, the Board finds that there was compliance with its remand directives to the extent possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (The Veteran is entitled to a compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).  But see, too, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) (discussing situations when it is permissible to have "substantial", even if not "exact" or "total", compliance with remand directives).

All available records and medical evidence have been obtained, which are obtainable, in order to make a fair determination concerning these claims.  Hence, no further notice or assistance is required to fulfill VA's obligations concerning these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of these claims.

II.  Analysis

The Veteran, as mentioned, contends he had two periods of active duty service in the U.S. Naval Reserves - initially from 1951 to 1953 but also from 1966 to 1967 - and that he has Type II Diabetes Mellitus and associated peripheral neuropathy, also prostate cancer, from exposure to Agent Orange during his service in Vietnam from 1966 to 1967.  He said he had peripheral neuropathy and a vagotomy in 1968.  See his original January 2003 claim and his February 2003 statement.  He also contends that his heart disease, strokes, hypertension, kidney disease, vascular disease, and neuropathy are secondary to (i.e., complications of) his Type II Diabetes Mellitus, and that he has retained shrapnel from a shrapnel wound of his back.  See his November 2003 statement.

There is just one DD Form 214 (Report of Separation from the Armed Forces of the United States), and it and his other service personnel records reflect that he had active service in the U.S. Naval Reserves from July 1951 to April 1953 as a physician's assistant, had no foreign or sea service, and received no decorations or awards.  He also had inactive service in the Naval Reserves prior to that period of active service, but no additional periods of active service have been verified, including concerning the time he claims to have been in or around Vietnam during 1966 and 1967.

The Board has reviewed all of the relevant evidence in his claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 


Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like cardiovascular-renal disease (including hypertension), diabetes mellitus, nephritis, and malignant tumors are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).


The Veteran contends that some of his claimed disabilities are due to Agent Orange exposure during his military service, specifically, diabetes mellitus, prostate cancer, and peripheral neuropathy.  Governing law and regulation provide that if a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2012).  The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id. (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on what he can observe and feel through his senses.  See Layno.  

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals 

for Veterans Claims (Court/CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

And, as mentioned, reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the relevant facts of this case.  The Veteran has stated that he had a second period of active duty during the Vietnam War era, during which he served as a fighter pilot with the Special Operations Command Squadron between 1966 and 1967.  He related that this squadron was initially the 602nd Air Commando but was changed to First Special Operations Squadron in 1966.  He did not indicate the specific date this change occurred.  He reported that he was based in Nacho Phantom, Thailand, with the 602nd Commando Special Operations Squadron in 1966 and was transferred to Dining Air Base in Vietnam around February 1967.  He said that in Vietnam, in 1967, he flew with the Special First Commando Squadron, or "VNAF," Republic of Vietnam.  He said that, when he was based in Thailand, he flew ground support and search and rescue missions three times a day and had to fly under crop sprayer aircraft.  He related that his plane was sprayed with herbicides on every mission and often the chemicals got into the cockpit.  He said he was covered with Agent Orange when he returned to his base every evening.  He further stated that, in Vietnam, he flew fighting missions and search and rescue missions, during which he was exposed to Agent Orange.  He has submitted several photographs to prove his presence in Thailand and Vietnam, including of airplanes and helicopters, a truncated photograph of a sign that says "Commando NKP Thailand," and a photograph of several airmen in front of an airplane, and he identified one of the men as himself.  In an April 2003 letter, he said that records of his Vietnam service could be obtained from the squadron records, but it was possible that all of his records were classified.  In December 2003 he stated that his service records were classified, and that could be the reason why VA had been unable to obtain them.

He submitted a lay statement from a friend, D.T., who stated that he knew the Veteran from a national pilot's organization, and that they were both previously naval aviators, but did not serve together.  He said that the Veteran told him he flew in the Far East and was land-based.


Although the Veteran contends he served in Vietnam during the Vietnam War era as a naval aviator from 1966 to 1967, the Board finds that the evidence does not establish this as fact, that he served in the Republic of Vietnam during the Vietnam era (i.e., from January 9, 1962, to May 7, 1975), such that it in turn may be presumed that he was exposed to an herbicide like the dioxin in Agent Orange.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. § 3.307(a)(6) (2012).  Although he has verified active duty service from 1951 to 1953, no subsequent periods of service have been verified, despite repeated attempts to do so, including using his given name and even his nickname.  In July 2003, the NPRC stated that the records did not verify any Vietnam service.  In January and April 2004, the NPRC stated that his only verified service was from July 1951 to April 1953, with no subsequent service, and there was no evidence to substantiate any service in the Republic of Vietnam.  In July 2009, the NPRC indicated that it still was unable to verify that he had any service subsequent to 1953.  In October 2011, the AMC sent the NPRC yet another request for verification of his claimed service from 1966 to 1967 and for any additional service records, listing the details provided by him as noted above.  In response, the NPRC stated in November 2011 that there were no additional STRs on file.  The NPRC enclosed all available SPRs, all of which date from the verified 1951 to 1953 period of service.  The NPRC further indicated that the Navy had no morning reports.

So during the course of this appeal, VA has made repeated attempts to verify his claimed Vietnam service, including asking him to submit a copy of his flight log book and his dog tags, both of which he said he had in a February 2003 letter.  In that letter, he said he did not have any of his discharge papers, as they were lost in a fire.  Despite many requests for copies of these items, he has never submitted them.  Based upon a review of all of the evidence, the Board therefore must conclude that he did not serve in Vietnam during the Vietnam era, and, moreover, had no active service after April 1953.  Nor does the record indicate he was ever directly exposed to Agent Orange or other herbicides during his only period of qualifying active service from 1951 to 1953.  Accordingly, the presumptions governing herbicide exposure are not for application here.  38 C.F.R. § 3.309(e).

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Braymer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim because, without this required proof of current disability, there necessarily is no current disability to relate or attribute to his military service).

Private medical records on file dated from 1998 to 2003 reflect that he has been treated for multiple medical conditions, including Parkinson's disease, head injury, coronary artery disease, hypertension, diabetes mellitus, strokes, benign prostatic hypertrophy (BPH), prostate cancer, and a transient ischemic attack (TIA).

In a February 2003 statement, he said he had two periods of active duty service:  from June 1951 to September 1953 in Korea, and from April 1966 to April 1967 in Vietnam.  In an April 2003 letter, he said he had a vagotomy in February 1967 at Ohio State University Hospital, and had surgery for prostate cancer in June 1977.  He reported kidney problems due to high blood pressure (hypertension) in 1999 and 2000.  He reported that he was treated for a stroke in August 2002.  He also said he was based in Thailand in 1966, and in February 1967 was transferred to DaNang Air Base in Vietnam.  

The STRs from his only verified period of military service, from 1951 to 1953, are entirely unremarkable for pertinent abnormalities - either in the way of a relevant subjective complaint (notable symptom, etc.) of objective clinical finding (diagnosis, etc.).


A March 1998 private medical record from Dr. P.R.B. reflects that the Veteran had been treated with radiation for prostate cancer in 1985, and had had a myocardial infarction (heart attack) in 1977.  He underwent prostate surgery for BPH in early April 1998.

A December 1999 private medical record from Dr. J.T.V.S. reflects that the Veteran reported that he was first diagnosed with hypertension 40 years earlier.  His blood pressure was well-controlled until about 12 years before the then current consultation.  He reported that diabetes mellitus was diagnosed two years ago, although he might have had it longer than that.  The diagnostic assessment was severe hypertension, with a history compatible with essential hypertension, mild atherosclerotic cardiovascular disease, Type II Diabetes Mellitus, and severe constipation.  In February 2000 Dr. V.S. stated that the then current hypertension included an element of essential hypertension that may also be renovascular disease.

A November 1999 renal ultrasound showed normal-appearing kidneys.  A November 2000 renal magnetic resonance imaging (MRI) scan showed no renal artery stenosis, renal mass, or hydronephrosis.

An August 2002 private medical record from Dr. J.B.W. of Naples Community Hospital (NCH) Healthcare System reflects that the Veteran had a past medical history of recently diagnosed Parkinson's disease, prostate cancer diagnosed two years ago status post surgery times three, coronary artery disease status post myocardial infarction in 1976, hypertension for seven or eight years, and diabetes mellitus.  After a neurological examination, the diagnoses were Parkinson's disease with gradual progression of symptoms, reported altered mental status after a head injury, and history of cardiac disease.  In January 2003, Dr. W. diagnosed recurrent TIAs after the Veteran complained of transient numbness, dysarthria and weakness on his right side.  In April 2003 this doctor diagnosed progression of Parkinson's disease and dementia.


Private medical records reflect treatment for the Parkinson's disease.  A September 2002 note from Dr. W. reflects that he also diagnosed 
noninsulin-dependent diabetes mellitus with mild sensory polyneuropathy.  A September 2002 treatment note from Dr. M. reflects that the Veteran reported that he was a pilot during the Korean War and in Vietnam.  He said he flew ADs in Korea and was recalled to Vietnam to fly them again.  He said he was a corporate pilot for many years.  In December 2002 he was treated for a TIA.

In a March 2003 private medical record, Dr. J.F.B. diagnosed hypertension, coronary artery disease, an abnormal electrocardiogram and multiple strokes.

VA medical records show that, in a July 2003 initial history and physical examination, the Veteran reported that he was exposed to Agent Orange when he was a Navy pilot in 1966.  He described his extensive medical history, including hypertension since 1959, coronary artery disease with myocardial infarction in 1977, prostate cancer in approximately 1978, diabetes mellitus diagnosed in 1997, Parkinson's disease, peripheral neuropathy questionably related to Agent Orange, cerebrovascular accident (CVA, or stroke) in September 2002 and fifteen TIAs, two CVAs in the past ten weeks, peptic ulcer disease status post gastrectomy with vagotomy in February 1968.  In November 2003, he reported that he had heavy Agent Orange exposure from 1966 to 1967 while flying.  A December 2003 treatment note reflects that he requested an X-ray of his lumbar area for evidence of shrapnel.  In February 2005 his then current medical problems included bradycardia with a cardiac pacemaker, hypertension, prostate cancer with onset in 1980, personal history of Agent Orange exposure in 1966, CVA with hemiparesis, ASHD/CAD, Diabetes Mellitus Type II, peripheral neuropathy, depression and Parkinson's disease.

A December 2003 VA treatment note reflects that an MRI scan of his abdomen showed shrapnel.  However, a December 2003 addendum indicated there was no shrapnel noted in the lumbar area, as this was an abdominal MRI.  The Veteran was told that a lumbar X-ray did not show any shrapnel.  In response, he then said that his shrapnel was in his tailbone.

A review of this evidence of record shows there is no medical evidence of a current disability related to a vagotomy during the pendency of this appeal, and no evidence of residuals of a shrapnel wound of the back, including on X-ray study of the back.  As explained, VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability, and service connection is not warranted for these disabilities as there is no current disability, including indication of this since the filing of these claims.  Degmetich, supra; McClain, supra.  It is worth repeating that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  And a current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In contrast, medical evidence on file shows current disabilities of diabetes mellitus, peripheral neuropathy, neuropathy (Parkinson's disease), prostate cancer, heart disease, strokes, hypertension, and renovascular disease of the kidneys.  So resolution of the appeal of these other claims, instead, turns on whether these disorders are attributable to the Veteran's military service - either directly, presumptively, or secondarily by way of a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).

During the course of this appeal, the Veteran has asserted that his current diabetes mellitus, prostate cancer and peripheral neuropathy were caused by Agent Orange exposure during a period of military service in Thailand and Vietnam in 1966 and 1967.  The Board again notes that this period of service is unverified, and it is also not shown that he ever served in these locations.  He has also stated that he served in Korea, presumably during the Korean Conflict, but his SPRs show he never left the United States during his 1951-1953 service.  He has reported that he was a fighter pilot, but the records concerning his service show he instead was a physician's assistant.  He contends that several other disabilities are secondary complications of his Type II Diabetes Mellitus, including his heart disease, strokes, hypertension, kidney disease, vascular disease and neuropathy.  He also contends that he has retained shrapnel in his back or tailbone from a shrapnel wound in service, although he has never stated when he received this purported wound.  The SPRs from his only verified period of service do not show that he served outside of the United States and do not show that he was wounded or was ever in combat.  See VAOPGCPREC 12-99 (October 18, 1999).  The Board therefore finds that many of his statements simply are not credible, as they are contradicted by other evidence of record, including by his own statements made at other times during the course of this appeal.


For instance, in an April 2003 letter, he said he had a vagotomy in February 1967 at Ohio State University Hospital.  He has also stated that he was in Thailand and Vietnam from April 1966 to April 1967.  These two statements are conflicting, as they suggest he was in Ohio at the same time as he was in Thailand or Vietnam.  At other times he has stated that the vagotomy was in 1968.  In any case, there are no medical records of a vagotomy on file, and it is reasonable to have expectation there would be given that, by all accounts, his STRs are complete or substantially complete in relevant part.  See Kahana, supra.  Similarly, there is no medical evidence of retained shrapnel, including on X-ray study of his lumbar spine.

With respect to all of the claimed conditions, the evidence does not reflect that these conditions were manifested in service or within the first post-service year, and he for the most part does not contend that they did.  He has proffered varying onset dates for these conditions that are years after his separation from service.  Moreover, he has never reported continuous symptoms of these conditions ever since service, and since not noted or observed during his service, the provisions of 38 C.F.R. § 3.303(b) regarding continuity of symptomatology since service do not apply in any event.  With respect to his claims for service connection for diabetes, hypertension, prostate cancer, heart disease, peripheral neuropathy/ neuropathy, strokes, kidney disease, and vascular disease, there is no evidence of treatment or diagnosis of these conditions for many years after his separation from service in 1953, and in fact the evidence clearly demonstrates that diabetes mellitus was first manifested in 1997, hypertension was reportedly diagnosed in 1959, and heart disease and prostate cancer were diagnosed in the late 1970s.  Although he reported that he had been diagnosed with hypertension in 1959, he has never asserted that hypertension began in service or soon afterwards.  And he has reported varying onset dates for all of his claimed conditions throughout this appeal, this undermines his credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

So after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates he has not experienced continuous symptoms of diabetes mellitus, hypertension, prostate cancer, heart disease, peripheral neuropathy/neuropathy, strokes, kidney disease, and/or vascular disease, since service, so has not shown the required continuity of symptomatology under 38 C.F.R. § 3.303(b) to establish the required nexus between these claimed conditions and his military service by way of this alternative means (again, even assuming this option was available).

The post-service medical evidence also does not reflect any complaints related to diabetes mellitus, hypertension, prostate cancer, heart disease, peripheral neuropathy/neuropathy, strokes, kidney disease, and vascular disease, for years following the conclusion of his service.  The absence of any intervening complaints or findings related to these disabilities for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2012).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  The Board cannot reject his lay testimony concerning this out of hand.  Kahana v. Shinseki, 24 Vet. App. 428  (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

For these reasons and bases, the Board finds that the weight of the lay and medical evidence is against all of these claims.  Additionally, the Board considers it significant that no VA examiner or other health care provider has indicated these claimed conditions originated during the Veteran's verified period of active duty in the early 1950s or are otherwise related to that service or date back to that service.  The Board recognizes that he, himself, has asserted that these diseases were caused by a claimed later period of service and that, in some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See again Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Diabetes, hypertension, neuropathy, and heart disorders, however, are medically complex conditions that are not readily amenable to mere lay diagnosis or probative comment regarding their etiologies or origins.  See Barr, 21 Vet. App. at 307.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  



The Veteran is shown to have had some medical training since he was a physician's assistant in service, and thus has some competency to provide an opinion regarding his claimed conditions.  However, he has never linked any of his claimed conditions to his only verified period of service from 1951 to 1953, and an opinion may be reduced in probative value, even where the statement comes from someone with medical training, if, as here, the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).

Finally, although the Veteran has asserted that many of his conditions are secondary to or complications of his diabetes mellitus, as service connection has not been established for the diabetes mellitus, his derivative claims for service connection for these other conditions on a secondary basis necessarily also must fail.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As the preponderance of the evidence is against the claims for service connection for diabetes mellitus, hypertension, prostate cancer, heart disease, peripheral neuropathy/neuropathy, strokes, kidney disease, vascular disease, a disability related to a vagotomy, and a disability related to a shrapnel wound of the back, the benefit-of-the-doubt rule does not apply, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

The claims of entitlement to service connection for diabetes mellitus, hypertension, prostate cancer, heart disease, peripheral neuropathy/neuropathy, strokes, kidney disease, vascular disease, a disability related to a vagotomy, and a disability related to a shrapnel wound of the back are denied.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


